United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-1064
                                   ___________

Daniel Cincoski,                        *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Arkansas.
Richard, Dr., Grimes Unit, Arkansas     *
Department of Correction; Daniels, Dr., * [UNPUBLISHED]
Grimes Unit, ADC; Cash, Mrs.,           *
Mental Health, Grimes Unit, ADC;        *
Rogers, Mr., Mental Health, Grimes      *
Unit, ADC,                              *
                                        *
             Appellees.                 *
                                 ___________

                             Submitted: May 12, 2011
                                Filed: June 9, 2011
                                 ___________

Before BYE, COLLOTON, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

      Arkansas inmate Daniel Cincoski appeals the district court’s dismissal of his
42 U.S.C. § 1983 action without prejudice following an evidentiary hearing. We grant
Cincoski leave to proceed in forma pauperis on appeal, and we affirm in part and
reverse in part.
       Cincoski, an inmate formerly housed at the Grimes Unit of the Arkansas
Department of Correction (ADC), filed a complaint against Correctional Medical
Services psychiatrist Dr. Shawn Richard, ADC psychologist Dr. June Daniels, and
ADC mental health advisors Lisa Cash and Alan Rogers. In his amended complaint,
Cincoski alleged that defendants failed to provide him proper mental-health care,
which violated his Eighth Amendment rights, and which led to disciplinary
convictions that resulted in the denial of parole eligibility and violated his due process
rights. Cincoski also alleged that he was placed on suicide watch where the conditions
of confinement were unconstitutional, as there was a camera in his cell; he was denied
medication, shoes, clothes, underwear, or blankets; his cell was flooded and freezing;
and he was fed gruel. Further, a non-defendant ADC employee strapped him tightly
in a restraint chair and asphyxiated him; the denial of personal hygiene items caused
him to develop canker sores, bleeding, and extreme pain for which medication was
denied; and at some point the water in his cell was turned completely off. He
requested damages and other relief, and a jury trial.

       The district court dismissed the complaint following a pretrial evidentiary
hearing held by the magistrate judge, finding that the relief sought would necessarily
imply the invalidity of Cincoski’s disciplinary convictions, and his claims were thus
barred by Heck v. Humphrey, 512 U.S. 477 (1994). We affirm the dismissal without
prejudice of the claims in which Cincoski sought restoration of good-time credits he
lost because of his disciplinary convictions, or declaratory relief or damages based on
those convictions. See Edwards v. Balisok, 520 U.S. 641, 643, 648 (1997) (§ 1983
action for damages and declaratory relief based on prison disciplinary proceedings
resulting in loss of good-time credit is barred if success would imply invalidity of
punishment imposed); Portley-El v. Brill, 288 F.3d 1063, 1066-67 (8th Cir. 2002)
(under Heck, § 1983 action seeking damages for prison discipline that resulted in loss
of good-time credits does not arise until inmate has successfully challenged discipline
through habeas or some other proceeding).



                                           -2-
        We also conclude, however, that Cincoski presented claims under the Eighth
Amendment in which he did not challenge the disciplinary proceedings, and these
claims were not barred by Heck. Specifically, Cincoski claimed in his amended
complaint that the denial of his requested medication was in itself unconstitutional;
that the conditions of confinement during suicide watch were unconstitutional; that
the denial of personal hygiene items led to extreme pain, for which medication was
denied; and that at some point he had no access to water in his cell. He provided
further details of these claims in additional filings, and attempted to expand on the
claims at the pretrial evidentiary hearing. Although defendants moved for summary
judgment on Cincoski’s claim that he was denied adequate medical care, they did not
respond to the allegations about the allegedly unconstitutional conditions. We express
no opinion as to whether summary judgment might be warranted on any of these
claims, but we note that a case resolved through summary judgment does not count
as a strike. See 28 U.S.C. § 1915(g) (prior case counts as strike if it was dismissed as
frivolous, malicious, or failing to state a claim).

      We grant Cincoski leave to proceed in forma pauperis. We affirm in part and
reverse in part, and remand for further proceedings consistent with this opinion.
                        ______________________________




                                          -3-